In their motion for a rehearing, counsel for the plaintiffs in error contend that the judgment of the trial court sustaining their special demurrers to certain parts of the petition did not strike those parts of the petition, but that the defendant in error had a reasonable time after said judgment was entered to amend her petition to conform to the ruling made and thus avoid having those portions of her petition stricken; that a reasonable time had not elapsed at the time the bill of exceptions was certified by the trial judge and the defendant in error could still amend her petition to meet the special demurrers and the petition should be construed as if such allegations were still in the petition and the special demurrers had not been sustained; that if these allegations are considered as still in the petition, it will appear that the defendant in error is seeking to recover damages for injuries received both when the car in which she was riding struck the defendant Verner's car and when the car in which she was riding was struck by the car of W. C. Shepherd, which was being operated by the defendant Dan Plunket Shepherd. The contention of the plaintiffs in error that the defendant in error was seeking to recover damages for injuries received in both collisions and that she could still amend her petition to do so at the time the bill of exceptions was certified by the trial judge, can not legally be sustained. In their brief filed in this court, counsel for the defendant in error state, "Any slight injuries which the defendant in error may have received as a result of the first collision are not and have never been the injuries complained of as a basis for her claim for damages," and again in their brief in this court, "As pointed out hereinbefore, the injuries which are complained of and for which the joint action is brought, are solely those which were sustained as a result of the impact of the Shepherd car." It is apparent, therefore, that the defendant in error acquiesced in the ruling made by the trial judge, sustaining the special demurrers of the plaintiffs in error and striking from the petition those allegations referring to any injuries she may have received in the first *Page 229 
collision, and that she did not seek in her petition, nor by amendment thereto, to recover damages for injuries received in both collisions; but that the injuries complained of in the petition and for which the recovery of damages is sought, were the injuries received by her in the second collision only. The motion for a rehearing is denied.
Felton and Parker, JJ., concur.